DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that Gruber fails to teach the combination of limitations recited in claim 1. Applicant argues that Gruber fails to disclose "receiving a second voice signal corresponding to a second user voice comprising a request for renewed output of the first response message ... display a second response message based on second response information corresponding to the second user voice.”	Regarding applicant’s arguments the examiner respectfully disagrees. Firstly, the examiner contends that Gruber does teach the request for a renewed output. In the example provided by the applicant from Gruber in p. 0627, the user first asks for the weather and after an undesired response is given to the user, the user clarifies by saying “in New York,” this corresponds to a request for “renewed output”. Therefore, Gruber fully discloses the claimed subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-5, 8, 11-15, 18, 22 and 24 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Gruber (US PG Pub 20120016678).
	As per claims 1 and 11, Gruber discloses an electronic apparatus comprising: 	a microphone (Gruber; p. 0083 - Input device 1206 can be of any type suitable for receiving user input, including for example a keyboard, touchscreen, microphone (for example, for voice input), mouse, touchpad, trackball, five-way switch, joystick, and/or any combination thereof); 	a display (Gruber; p. 0161 - Information screen 101E and conversation screen 101A may appear on the same output device, such as a touchscreen or other display device); and 	a controller configured to: 	receive a voice signal corresponding to a user voice requesting for information (Gruber; Figs. 43A and 43B; p. 0627 – user asks about the local weather);	based on receiving a first voice signal corresponding to a first user voice (Gruber; p. 0161 - The example of FIG. 2 assumes that a user is speaking to intelligent automated assistant 1002 using input device 1206, which may be a speech input mechanism; Figs. 43A and 43B; p. 0627 – user ask about the local weather), control the display to display a first response  message based on first response information corresponding to the first user voice requesting for first information (Gruber; Fig. 32, item 322; p. 0473-476 - the execution phase causes the dialog to output a prompt for more information from the user; p. 0161 - Information screen 101E and conversation screen 101A may appear on the same output device, such as a touchscreen or other display device; Figs. 43A and 43B; p. 0627 – first response information is displayed); and 

	As per claims 3 and 13, Gruber discloses the electronic apparatus and method as claimed in claims 1 and 11, wherein the first user voice and the second user voice comprise inquiries regarding weather (Gruber; p. 0123 - getting weather conditions and forecasts).
	As per claims 4 and 14, Gruber discloses the electronic apparatus and method as claimed in claims 1 and 11, wherein the controller is further configured to control the display to highlight a predetermined keyword included in the second response message on the display (Gruber; Fig. 40; p. 0603 - special formatting/highlighting is used for key words such as "events", which may be used to facilitate training of the user for interaction with intelligent automated assistant 1002).
	As per claims 5 and 15, Gruber discloses the electronic apparatus and method as claimed in claims 1 and 11, wherein the controller is further configured to control the display to display a predetermined keyword included in the second response message to be larger than another text or display the predetermined keyword as a first color different than a second color of the another text on the display (Gruber; p. 0157 - Actuator output to control physical actions on a device, such as causing it to turn on or off, make a sound, change color, vibrate, control a light, or the like).
	As per claims 8 and 18, Gruber discloses the electronic apparatus and method as claimed in claim 1, wherein the controller further configured to control the communicator to .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber in view of Hoshino (US PG Pub 20070232224).
	As per claims 6 and 16, Gruber discloses the electronic apparatus as claimed in claim 1, further comprising: a speaker, wherein the controller controls the speaker to output an audio corresponding to the second response message (Gruber; p. 0083 – output device can be a speaker), and wherein the second response message information is output after the first response message information (Gruber; p. 0255).	Gruber, however, fails to disclose wherein a volume of at least a portion of the audio being greater than a volume corresponding to the first response message.
	Hoshino does teach wherein a volume of at least a portion of the audio being greater than a volume corresponding to the first response message (Hoshino; p. 0020 - The control part makes voice outputted from the second voice output part louder than voice outputted from the first voice output part).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Gruber to include wherein a volume of at least a portion of the audio being .
	Claims 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber in view of Michaelis et al. (US Patent 8386252; hereinafter “Michaelis”).	As per claims 21 and 23, Gruber discloses the electronic apparatus and method as claimed in claims 1 and 11, wherein the second voice signal comprises a command (Gruber; Figs. 43A and 43B; p. 0627 – user refines search criteria with command “in New York”).	Gruber, however, fails to disclose wherein the second voice signal comprises a command for requesting "say that again". Michaelis does teach wherein the second voice signal comprises a command for requesting "say that again" (Michaelis; Col. 8, lines 14-34 - the key word module 180 is programmed to look for indicators such as "sorry, can you say that again," "what?", "please repeat what you just said," "can you speak up", or the like).	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Gruber to include wherein the second voice signal .
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RODRIGO CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658